DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-21 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 7, 8, 10, 12-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuaide Jr. (hereinafter ‘McQuaide’, Patent No. 8,325,673) in view of Sanders (Pub. No. 2017/0251260).

Regarding claims 1, 14 and 20, McQuaide teaches a control device (Master Device 112, Figs. 1 and 2), comprising: 
(transmits and receives information from the different devices through Wi-Fi, Ethernet, Bluetooth or coaxial connections, col. 3 lines 13-18); and 
a processor (238, Fig. 2) configured to: 
process a pause signal received by said receiver from a first playback device (col. 3 lines 24-40 and 48-61);
initiate, in response to receiving said pause signal, recording of a portion of a program, said program being a first program that was being output by said first playback device prior to initiation of a pause at said first playback device (col. 3 line 56 to col. 4 line 13; col. 6 lines 47-55); 
receive a resume playback signal from a second playback device (col. 3 line 56 to col. 4 line 13; col. 6 lines 56 to col. 7 line 3).
On the other hand, McQuaide does not explicitly teach  
determine if the resume playback signal is from a device to which pause information was provided, said second playback device being a different playback device than said first playback device and being a device to which pause information was provided; and 
control said transmitter to transmit, in response to determining that the resume playback signal is from a device to which pause information was provided, a control signal to the first playback device to control the first playback device to switch from a pause mode of operation to a normal playback mode of operation.

	However, in analogous art, Sanders teaches a system that allows simultaneous video presentation. The system can allow one person from one device, to control (pause and resume) the content for all; or can allow all users from any device to control (pause and resume) all the devices ([0043]-[0045]). When a device pauses playback, a message is displayed to let everybody know that a device has been paused ([0045]; 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have modified McQuaide’s invention with Sanders’ feature of allowing to resume playback of a first device based on the resume request from a second device for the benefit of allowing synchronized playback of content from a plurality of devices.

	Regarding claim 3, McQuaide and Sanders teach further comprising: 
wherein the first and second playback devices are different playback devices corresponding to the same user (McQuaide: 104(1) through 104(n), Fig. 1; col. 3 line 13 to col. 4 line 13; col. 5 lines 8-25); 
providing to the second playback device, in response to the resume playback signal from the second playback device, said portion of said program that has been recorded (McQuaide: col. 3 line 56 to col. 4 line 13; col. 6 lines 56 to col. 7 line 3).

Regarding claims 4, 8 and 19, McQuaide and Sanders teach further comprising: 
sending, in response to receiving the pause signal, a switch control signal to said first playback device, said switch control signal controlling said first playback device to switch to a pause mode of operation and output a pause indicator (McQuaide: col. 7 lines 13-14; col. 7 lines 46-54 and col. 8 lines 36-52; where once the content is transmitted to the second device from either the buffer of the first device or from the master device, a user can continue watching the same program or a different program).

Regarding claims 7 and 17, McQuaide and Sanders teach further comprising: 
determining if a first retention time period associated with said recorded portion of said program that has been recorded has expired; and deleting said recorded portion of the program from a paused programs storage when it is determined that said first retention time period has expired (McQuaide: col. 8 lines 9-18).

Regarding claim 10, McQuaide and Sanders teach wherein said program is a program which was being supplied to the first playback device via a broadcast (McQuaide: col. 2 lines 37-50; col. 3 line 29 to col. 4 line 13); and 
wherein initiating, in response to receiving said pause signal, recording of said portion of the program includes recording remaining portion of said broadcast (McQuaide: col. 3  line 29 to col. 4 line 13). 

Regarding claim 12, McQuaide and Sanders teach wherein said paused program is one of a plurality of programs that have been paused from different devices associated with a customer account (McQuaide: col. 3 line 29 to col. 4 line 13).

Regarding claim 13, McQuaide and Sanders teach wherein said first playback device and said second playback device are associated with the same customer (McQuaide: 104(1) through 104(n), Fig. 1; col. 3 line 13 to col. 4 line 13; col. 5 lines 8-25).  

Regarding claim 15, McQuaide and Sanders teach wherein said processor is further configured to:
detect a user login to a customer account from said second playback device; and control said transmitter to send a control signal to said second playback device, in response to detecting a user login to said customer account from said second playback device, to present an opportunity to a user of said second playback device to resume playback of a paused program (McQuaide: col. 3 line 44 to col. 4 line 13; col. 4 lines 38-62). 

Claims 2, 5, 9, 11, 16 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuaide Jr. (hereinafter ‘McQuaide’, Patent No. 8,325,673) in view of Sanders (Pub. No. 2017/0251260) in further view of Sakamoto (Pub. No. 2010/0329645).

Regarding claim 2, although McQuaide and Sanders teach 
wherein the pause signal is sent by the first playback device due to a user initiating a pause (McQuaide: col. 3 lines 29-55); and wherein said first playback device and second playback device are different devices associated with a customer account corresponding to the user (McQuaide: 104(1) through 104(n), Fig. 1; col. 3 line 13 to col. 4 line 13; col. 5 lines 8-25) and wherein said user uses the first playback device to 
 However, in an analogous art, Sakamoto teaches a system that stores (buffers) programs in a RAM memory ([0039]). When a non-viewed state is detected, the system suspends presentation and creates a flag with the timestamp when the program was suspended ([0032]-[0034]). If the buffered content has come to the end, the system erases the video ([0039]-[0042]; [0054]). On the other hand, when not, the system moves the content from RAM to the hard drive ([0039]-[0042]; [0054]). The system provides the user an interface with a ‘suspended-program list’ and a ‘record list’, from which the user can select playback ([0057]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McQuaide and Sanders’ invention with Sakamoto’s feature of presenting a list of suspended programs for the benefit of allowing the user to distinguish between regular recorded content from suspended content.

Regarding claims 5, 16 and 18, although McQuaide and Sanders teach resuming the suspended content on a second playback device (col. 3 line 56 to col. 4 line 13; col. 6 lines 56 to col. 7 line 3), they do not explicitly teach 
determining said program has been played back until the end of said program; and
deleting said recorded portion of the program from a paused programs storage when it is determined said program has been played back until the end of said program. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McQuaide and Sanders’ invention with Sakamoto’s feature of deleting the buffered content when it was fully played for the benefit of free resources for future usage.

Regarding claims 9 and 11, McQuaide and Sanders teach all the limitations of the claim it depends on. On the other hand, they do not explicitly teach they do not explicitly teach wherein said pause information is a list of paused programs.
  However, in an analogous art, Sakamoto teaches a system that stores (buffers) programs in a RAM memory ([0039]). When a non-viewed state is detected, the system suspends presentation and creates a flag with the timestamp when the program was suspended ([0032]-[0034]). If the buffered content has come to the end, the system erases the video ([0039]-[0042]; [0054]). On the other hand, when not, the system moves the content from RAM to the hard drive ([0039]-[0042]; [0054]). The system 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McQuaide and Sanders’ invention with Sakamoto’s feature of presenting a list of suspended programs for the benefit of allowing the user to distinguish between regular recorded content from suspended content.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuaide Jr. (hereinafter ‘McQuaide’, Patent No. 8,325,673) in view of Sanders (Pub. No. 2017/0251260) in further view of Poslinski (Pub. No. 2006/0020971).

Regarding claim 21, although McQuaide and Sanders teach having a first retention time period for which said portion of the program that was recorded is retained in a paused programs storage, wherein said first retention time period is a time period (McQuaide: col. 8 lines 9-18), they do not explicitly teach wherein said first retention time period is shorter than a second retention time period for which a user selected recording is retained in a user selected recordings storage.
However, in an analogous art, Poslinski teaches a system that caches/buffers content and allows the user to visually know which content is being cached. Poslinski teaches that the cached content can be erased as being temporary or placed to permanent storage ([0033]; [0052]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito et al. (Pub. No. 2007/0047908).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449.  The examiner can normally be reached on M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.